DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach growing a first epitaxial layer on the bottom and the sidewall surfaces of the opening; depositing a second epitaxial layer on the first epitaxial layer to fill the opening, wherein the second epitaxial layer forms a radiation-sensing region; and depositing a stack on exposed surfaces of the second epitaxial layer, wherein the stack comprises alternating pairs of a high-refractive index material layer and a low-refractive index material layer
Regarding claim 9, prior art of record does not teach radiation-sensing regions in trenches formed in the front side surface of the substrate, wherein the radiation-sensing regions comprise an epitaxial semiconductor material; a mirror structure disposed on surfaces of the epitaxial semiconductor material and comprising alternating layers of a first material layer with a first refractive index value and a second material layer with a second refractive index value different from the first refractive index value; and a metallization layer formed on the front side surface of the substrate over the radiation-sensing regions and the mirror structure.
Regarding claim 15, prior art of record does not teach an oxide layer disposed between surfaces of the trenches and the facets of the epitaxial semiconductor material layer; and a stack of alternating layers disposed on the facets of the epitaxial semiconductor material layer, wherein the alternating layers comprise a first material layer with a first refractive index and a second material layer with a second refractive index.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20210351221, 20210243858, 20180301875, 20070108476, and 20050274988 are in related field of invention but they do not teach the specifics set forth by the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK